Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/838,837 is being allowed since the closest prior art to Pauly et al (article from the Journal of Biotechnology, vol. 280, June 5, 2018, pages 42-48) and Jung et al (US 2015/0377791) fail to teach or fairly suggest a chemical sensor comprising a core-shell hydrogel bead, wherein the core-shell hydrogel bead comprises a polysaccharide crosslinked with a cation or an anion, and a pH indicator dye that changes color when a target material is diffused in an aqueous solution inside the hydrogel bead, wherein the hydrogel bead is arranged, without a support, on an inner surface of a container that comes into contact with a target material or the hydrogel bead is provided on a porous fibrous base and a porous transparent film is disposed on a surface of the hydrogel bead. Specifically, Pauly et al teach of a core-shell hydrogel bead having the same structure as recited in instant claim 1, but do not teach or fairly suggest placing the core-shell hydrogel bead without a support on an inner surface of a container that comes into contact with a target material in order to sense the target material, or providing the core-shell hydrogel bead on a porous fibrous base with a porous transparent film disposed on a surface of the hydrogel bead. Jung et al teach of a hydrogel gas sensor which can be located in a container for sensing a target gas, but the gas sensor does not comprise a core-shell hydrogel bead having the structure recited in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 8, 2021